          Case 2:21-cv-01273-DJH Document 5 Filed 07/26/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Dustin Corner,                                     No. CV-21-01273-PHX-DJH
10                  Plaintiff,                          ORDER
11   v.
12   Brothers and Keepers Corporation, et al.,
13                  Defendants.
14
15           This matter having recently come before the Court,
16           IT IS ORDERED that a motion pursuant to Federal Rule of Civil Procedure 12(b)
17   is discouraged if the defect can be cured by filing an amended pleading. Therefore, the
18   parties must meet and confer prior to the filing of a motion to dismiss to determine whether
19   it can be avoided. Consequently, motions to dismiss must be accompanied by a notice of
20   certification of conferral indicating that the parties have conferred to determine whether an
21   amendment could cure a deficient pleading and have been unable to agree that the pleading
22   is curable by a permissible amendment. Motions to dismiss that do not contain the required
23   certification are subject to be stricken on the Court’s motion.
24           IT IS FURTHER ORDERED the parties shall endeavor not to oppose motions to
25   amend that are filed prior to the Rule 16 Scheduling Conference or within the time set forth
26   in the Rule 16 Scheduling Order. A motion to amend filed prior to the Rule 16 Scheduling
27   Conference must state the position of each other party. If the moving party's efforts to
28   determine the position of any other party are unsuccessful, a statement to that effect must
       Case 2:21-cv-01273-DJH Document 5 Filed 07/26/21 Page 2 of 2



 1   be included in the motion or stipulation.
 2          IT IS FURTHER ORDERED that Plaintiff shall serve a copy of this order
 3   any Defendants who have not yet appeared and file notice of service.
 4          IT IS FURTHER ORDERED directing any party appearing pro se to become
 5   familiar with the Local Rules and the Federal Rules of Civil Procedure. Such parties are
 6   advised of the free Self-Service Clinic at the courthouse. For information on the free clinic
 7   and the Handbook for Self-Represented Litigants, visit the Court’s internet site at:
 8   www.azd.uscourts.gov. Proceed to the box entitled Information for Those Proceeding
 9   Without an Attorney and then the link entitled Federal Court Self-Service Clinic-Phoenix.
10          Dated this 26th day of July, 2021.
11
12
13                                                Honorable Diane J. Humetewa
14                                                United States District Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
